      Case 1:20-cv-00404-ALC-BCM Document 20 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CEDRIC BISHOP, for himself and on behalf                                8/13/20
of all other persons similarly situated,
                                                20-CV-404 (ALC) (BCM)
            Plaintiff,
                                                ORDER
-against-

1616 SECOND AVENUE RESTAURANT
LLC,

            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has been informed that the parties have reached settlement terms. (Dkt. No.

19.) Accordingly, it is hereby ORDERED that the status conference currently scheduled for

August 18, 2020 is ADJOURNED sine die.

Dated: New York, New York
       August 13, 2020
                                          SO ORDERED.


                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge
